Title: James Madison to Robley Dunglison, 22 December 1828
From: Madison, James
To: Dunglison, Robley


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Decr. 22. —28.
                            
                        
                        I am just informed by Mr. T. J. Randolph that he is compelled by the insolvency of the Estate of his
                            grandfather to apply, as Exr. for the Books bequeathed to the University & now in its Library, as assetts towards
                            paying the debts of the Estate. It will be proper therefore that the Books be delivd. to his order which will probably not
                            be delayed.
                        
                            
                                
                            
                        
                    